Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1, 5-8, 10-13, 17-18, and 21-23 are allowable over the prior art of record.
The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious a method and a system for live streaming comprising: returning, by a server, a third audio/video live stream, combination of first and second audio/video live stream, back to at least one of a first end client (creator of first audio/video live stream) or a second end client (creator of first audio/video live stream) for the at least one of the first end client or the second end client to view own audio/video content, and displaying, by the at least one of the first end client or the second end client, a head image of a first individual associated with the first audio/video live stream and a head image of a second individual associated with the second audio/video live stream; pulling, by the server, a new audio/video live stream according to a previous live stream viewing request; and sending, by the server to a third end client, prompt information indicating that the server is unable to pull the new audio/video live stream, and ending, by the third end client, a current live content viewing session according to the prompt information at set forth in the specification and independent claims 1, 10, and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
"Comments on Statement of Examiner’s Amendment / Reasons for Allowance.”

Additional References
The examiner as of general interest cites the following references. 
a. 	Li et al, U.S. Patent Application Publication No. 2019/0281327 A1. 
b.	Wu, U.S. Patent No. 9,179,099 B2. 
c. 	Milgramm, U.S. Patent Application Publication No. 2013/0247120 A1. 

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.



/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            June 03, 2021